IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50074
                        Summary Calendar
                        __________________

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHARLES RAY WATERS, SR.,

                                      Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 94-CR-342-1
                         - - - - - - - - - -
                           (March 31, 1995)
Before DUHÉ, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Ray Waters, Sr., filed an appeal from an order of

the district court revoking bond pending sentencing.   On remand,

the district court issued an order reinstating the bond and

releasing Waters from custody.   In view of the disposition, the

appeal is moot; therefore, it is DISMISSED.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.